 Case 2:13-cv-05861-JLS-AJW Document 102 Filed 05/06/19 Page 1 of 5 Page ID #:1269




 1   JOSEPH H. HUNT
     Assistant Attorney General, Civil Division
 2   NICOLA T. HANNA
     United States Attorney
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
     DAVID K. BARRETT
 5   Assistant United States Attorney
 6   Chief, Civil Fraud Section
     ABRAHAM C. MELTZER
 7   Assistant United States Attorney
     Deputy Chief, Civil Fraud Section
 8   JOHN E. LEE (CBN 128696)
     Assistant United States Attorney
 9         300 N. Los Angeles Street, Room 7516
           Los Angeles, California 90012
10         Tel: (213) 894-3995
           Fax: (213) 894-7819
11         Email: john.lee2@usdoj.gov
     MICHAEL D. GRANSTON
12   PATRICIA L. HANOWER
     DAVID T. COHEN
13   Attorneys, Civil Division
     United States Department of Justice
14         P.O. Box 261
           Ben Franklin Station
15         Washington, D.C. 20044
16         Telephone: (202) 307-0136
           Facsimile: (202) 307-3852
17         E-mail: david.t.cohen@usdoj.gov
     Attorneys for the United States of America
18
                              UNITED STATES DISTRICT COURT
19
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                   WESTERN DIVISION
21
     UNITED STATES OF AMERICA; the                No. CV 13-5861 JLS (AJWx)
22   STATES of CALIFORNIA, DELAWARE,
     FLORIDA, GEORGIA, HAWAII,                    UNITED STATES OF AMERICA’S
23   ILLINOIS, INDIANA, LOUISIANA,                STATUS REPORT
     MICHIGAN, MINNESOTA, MONTANA,
24   NEVADA, NEW HAMPSHIRE, NEW
     JERSEY, NEW MEXICO, NEW YORK,
25   NORTH CAROLINA, OKLAHOMA,
26   RHODE ISLAND, TENNESSEE, TEXAS,
     and WASHINGTON; COMONWEALTHS
27   of MASSACHUSETTS and VIRGINIA,
     and the DISTRICT OF COLUMBIA ex rel.
28   MARIA GUZMAN,
                Plaintiffs,
 Case 2:13-cv-05861-JLS-AJW Document 102 Filed 05/06/19 Page 2 of 5 Page ID #:1270




 1                    v.
 2   INSYS THERAPEUTICS, INC.;
     MICHAEL BABICH, an individual; ALEC
 3   BURLAKOFF, an individual; and DOES 1
     through 15,
 4
               Defendants.
 5
 6
     UNITED STATES OF AMERICA ex rel.          No. CV 14-3488 JLS (AJWx)
 7   JOHN DOE and ABC, LLC,
 8             Plaintiffs,
 9                    v.
10   INSYS THERAPEUTICS, INC.; ALEC
     BURLAKOFF; and MICHAEL L.
11   BABICH,
12             Defendants.
13
14
     UNITED STATES OF AMERICA ex rel.          No. CV 14-9179 JLS (AJWx)
15   TORGNY ANDERSSON,
16             Plaintiffs,
17                    v.
18   INSYS THERAPEUTICS, INC.,
19             Defendant.
20
21   UNITED STATES OF AMERICA ex rel.          No. CV 16-2956 JLS (AJWx)
     ALLISON ERICKSON and SARA
22   LUEKEN,
23             Plaintiffs,
24                    v.
25   INSYS THERAPEUTICS, INC.,
26             Defendant.
27
28
                                           2
 Case 2:13-cv-05861-JLS-AJW Document 102 Filed 05/06/19 Page 3 of 5 Page ID #:1271




 1   UNITED STATES OF AMERICA ex rel.                 No. CV 16-7937 JLS (AJWx)
     JANE DOE and the States of
 2   CALIFORNIA, COLORADO,
     CONNECTICUT, DELAWARE,
 3   FLORIDA, GEORGIA, HAWAII,
     ILLINOIS, INDIANA, IOWA,
 4   LOUSIANA, MARYLAND,
     MASSACHUSETTS, MICHIGAN,
 5   MINNESOTA, MONTANA, NEVADA,
     NEW JERSEY, NEW MEXICO, NEW
 6   YORK, NORTH CAROLINA,
     OKLAHOMA, RHODE ISLAND,
 7   TENNESSEE, TEXAS, VERMONT,
     VIRGINIA, WASHINGTON, the CITY
 8   OF CHICAGO, and the DISTRICT OF
     COLUMBIA,
 9
                  Plaintiffs,
10
                         v.
11
      INSYS THERAPEUTICS, INC. and
12    LINDEN CARE LLC,
13                Defendants.
14
15
16         Pursuant to this Court’s Order filed on May 11, 2018 (Docket No. 69), plaintiff
17   United States of America, by its attorneys, respectfully submits this status report to the
18   Court and the parties in these consolidated actions.
19         On August 9, 2018, the United States advised the Court that it and defendant Insys
20   Therapeutics, Inc. (“Insys”) had reached a tentative settlement-in-principle, that the
21   settlement-in-principle was subject to governmental and other approvals, and that the
22   tentative agreement resolved material terms that had been the subject of ongoing
23   settlement negotiations. The United States further advised the Court that, in the
24   upcoming months, the parties, including the intervening State and other governmental
25   entities and the relators, anticipated addressing various other related issues that were
26   necessary to fully resolve these actions.
27         Since the filing of the last Status Report, the parties have, among other things,
28   conducted further discussions regarding these issues and circulated drafts of a proposed
                                                  3
 Case 2:13-cv-05861-JLS-AJW Document 102 Filed 05/06/19 Page 4 of 5 Page ID #:1272




 1   settlement agreement in these cases. Additionally, counsel for the government is aware
 2   that the United States Attorney’s Office for the District of Massachusetts and the
 3   Department of Health and Human Services, Office of Inspector General, have discussed
 4   related criminal and administrative issues with Insys and have circulated draft settlement
 5   documents relating to such issues.
 6         On May 2, 2019, a jury reached a verdict in the related criminal action in the
 7   District of Massachusetts, United States v. Babich, CR 16-10343-ADB (D. Mass. filed
 8   Dec. 6, 2016). See, e.g., https://www.nytimes.com/2019/05/02/health/insys-trial-verdict-
 9   kapoor.html (last visited May 3, 2019).
10         Further, counsel for the government has also been advised by a prosecutor in the
11   District of Nevada that the defendant in United States v. Patel, CR 17-114-VPC (D. Nev.
12   Filed Dec. 6, 2017), is currently scheduled to be sentenced on May 7, 2019.
13         Additionally, counsel for the government has been advised by prosecutors
14   handling United States v. Freeman, CR 18-00217-KMW (S.D.N.Y. filed Mar. 14, 2018),
15   that trial in that case is currently set for November 2019.
16         At this time, the United States is evaluating whether a further stay of these actions
17   is necessary and, if so, its duration. Following this evaluation, the United States will file
18   a further status report, no later than 90 days after the filing of this report.
19                                         Respectfully submitted,
20
21
22
23
24
25
26
27
28
                                                    4
 Case 2:13-cv-05861-JLS-AJW Document 102 Filed 05/06/19 Page 5 of 5 Page ID #:1273




 1   Dated: May 6, 2019            JOSEPH H. HUNT
                                   Assistant Attorney General, Civil Division
 2                                 NICOLA T. HANNA
                                   United States Attorney
 3                                 DAVID M. HARRIS
                                   Chief, Civil Division
 4                                 DAVID K. BARRETT
                                   Chief, Civil Fraud Section
 5                                 ABRAHAM C. MELTZER
                                   Deputy Chief, Civil Fraud Section
 6                                 Assistant United States Attorneys
 7                                 MICHAEL D. GRANSTON
                                   PATRICIA L. HANOWER
 8                                 DAVID T. COHEN
                                   Attorneys, Civil Division
 9                                 United States Department of Justice
10                                    /S/ John E. Lee
                                   _____________________________________
11                                 JOHN E. LEE
                                   Assistant United States Attorneys
12                                 Attorneys for the United States of America
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           5
